—Appeal from an order of the Supreme Court, Seneca County (David Michael Barry, J.), entered August 24, 2007. The order, among other things, granted the cross motion of defendant Javen Construction Co., Inc. for summary judgment dismissing the complaint against it.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Seneca Pipe & Paving Co., Inc. v South Seneca Cent. School Dist. ([appeal No. 1] 63 AD3d 1556 [2009]). Present—Scudder, EJ., Smith, Fahey, Garni and Pine, JJ.